Exhibit 10.3

 



Dai (2102) v. 201201 Agreement Number: HT0101010140018756

 

Primary Credit Facility Agreement

 [imgex10iii_001.jpg]





Tianjin Binhai Rural Commercial Bank

 

1 / 18

 

 

Important Notes

 

In order to protect your rights and interests, please read the followings
carefully before entering into this Agreement:

 

1. Please check and confirm the followings again before you enter into this
Agreement:

 

  (1) You have the rights to enter into this Agreement, or you have obtained
full and legal authorizations to enter into this Agreement should you need
consent of others pursuant to the laws;

 

  (2) You have carefully read and fully understand the terms of this Agreement
and you have paid special attention to those terms regarding the liabilities of
the parties, the exemptions or limitations on the liabilities of Tianjin Binhai
Rural Commercial Bank as well as those terms in bold;

 

  (3) You have fully understood the meanings of the terms of this Agreement and
their legal consequences, and you are willing to be bound by them;

 

  (4) You warrant that all information provided by you is true, complete and
valid and that you shall be solely responsible for all consequences arising out
of any shortage, incorrect and false information provided by you. Please
promptly notify us in case of any change to the information provided by you.

 

  (5) You shall complete the blanks in this Agreement normatively and correctly
and shall be solely responsible for all liabilities arising out of incorrect,
bad or illegible writings.

 

2. The current agreement as provided by Tianjin Binhai Rural Commercial Bank is
only used template, and the parties may amend, add to or delete any provisions
hereof in the blanks in the Special Provisions as well as in the “Supplementary
Provisions” at the end hereof.

 

3. When used before any provision of this Agreement, □ represents “Not
Applicable” and ■ represents “Applicable”.

 

4. For any doubts about this Agreement, please feel free to contact Tianjin
Binhai Rural Commercial Bank.

 



2 / 18

 

 

Primary Credit facility Agreement

 

of

 

Tianjin Binhai Rural Commercial Bank

 



Dai (2101) V.201201 Agreement Number: HT0101010140018756



 

Contracting Parties:

 

Lender: Tianjin Binhai Rural Commercial Bank Corporation

 

Legal Representative (Principal Officer): YIN Jinbao

 

Mailing Address: Building 1, Finance Center, No. 158, Xisandao, Tianjin Airport
Industrial Park (Airport Logistics Processing Zone)

 

Zip Code: 300308 E-mail: /

 

Tel: 24867171 Fax: 24867102

 

Borrower: Tianjin Zhonghe Automobile Sales Co., Ltd.

 

Legal Representative (Principal Officer): CHENG Weihong

 

Mailing Address: 5F, Tower B, Hezhong Building, No. 51, North Youyi Road, Hexi
District, Tianjin

 

Zip Code: 300204 E-mail: /

 

Tel: 60326666 Fax: 83280038

 

The Borrower desires to apply to the Lender for and the Lender agrees to grant
the Borrower certain primary credit facility upon its review. In order to define
their respective rights and obligations, and in accordance with the relevant
laws and regulations of China, the Lender and the Borrower, intending to be
legally bound, hereby enter into this primary credit facility agreement (this
“Agreement”). All terms of this Agreement manifest their true intention of the
parties hereto.

 

Section 1 Terms and Definition

 

Unless otherwise agreed by the parties hereto in writing, the following terms
and definitions shall have the following meanings when used in this Agreement:

 

1. “Primary Credit Facility” means the maximum principal of combined facility
limits approved by the Lender upon its comprehensive evaluation of the
Borrower’s management and risks, including but not limited to loans denominated
in RMB and foreign currency, as well as various trade related facilities
(issuance of L/Cs, trust receipts, packing credit, outward documentary bills,
advances against documentary collection, import bill advances), bank acceptance,
discounts of negotiable instruments, buyback of negotiable instruments, security
(including independent guarantees, demand guarantees, standby L/Cs, etc.), as
well as other facilities denominated in RMB and foreign currency.

 



3 / 18

 

 

2. “Availability Period” means a continuous period during which the Borrower may
handle the transactions contemplated under the primary credit facility with the
Lender upon consent of the latter. The Borrower may perform its obligations
(including but not limited to the Principal Debts and guarantee) under the
facility following expiry of such period. Upon expiry of the Availability
Period, the primary credit facility shall be terminated.

 

3. “Balance”: The Lender shall apply balance management and control in respect
of the Borrower’s requests for utilization within the limits provided under this
Agreement. Such balance means the aggregate balance which the Borrower has drawn
on under the facilities granted by the Lender during the Availability Period,
including balance outstanding and unpaid balance due, that is to say:

 

  (1) “Balance Outstanding” means all principal outstanding which the Borrower
has drawn on upon the Lender’s approval of the Borrower’s requests for
utilization within the limits provided in this Agreement before expiry of the
repayment period;

 

  (2) “Unpaid Balance Due” means all principal outstanding remaining unpaid upon
expiry of the repayment period which the Borrower has drawn on upon the Lender’s
approval of the Borrower’s requests for utilization within the limits provided
in this Agreement, as well as for which the Lender has assumed obligations on
behalf of the Borrower or for its own accounts (including but not limited to
payment obligations) with a view to protecting its reputation or pursuant to
applicable laws or international convention or banking practices.

 

4. “Master Agreement” means the Primary Credit Facility Agreement entered into
by and between the Lender and the Borrower.

 

“Sub-agreements” mean all agreements entered into by and between the parties
hereto while the Borrower utilize the facilities under the Primary Credit
Facility Agreement upon consent of the Lender, which provide the amount and
performance period of each Principal Debts and other rights and obligations.
This Agreement comprises of all sub-agreements, and each sub-agreement forms
integral part of this Agreement and has the same legal force as this Agreement.
In the event of conflict between any sub-agreement and this Agreement, such
sub-agreement shall prevail.

 



4 / 18

 

 

5. “Main Debts” means the debt principal, interests and charges arising from
handling various business set forth hereunder by the Lender at the request of
the Borrower, including, without limitation, the domestic and foreign currency
debts (including the principal, interests, default interests, compound
interests, liquidated damages, damages, costs for realization of credits by the
creditors, etc.), arising out of such financing business as the domestic and
foreign currency borrowings payable to the Lender, lending, trade financing
(including but not limited to establishment of a Letter of Credit, trust
receipt, packing credit, outward documentary bills, advance against documentary
collection, import bill advance, etc.), bank acceptance, discounts of negotiable
instruments, buyback of negotiable instruments, security (including independent
guarantees, demand guarantees, standby letter of credit, etc.), etc.

 

“Costs for realization of credits by the creditors” shall include, without
limitation, the lawsuit fees, arbitration fees, property preservation fees, cost
of application for enforcement, legal fees, handling fees, charges for
announcement, assessment costs, appraisal fees, auction fees, cost of selling,
telecommunications cost, travel costs, disposal costs, etc.

 

6. “Important Transactions” referred to in Section 8 hereof means (including but
not limited to) any transaction which will occur as determined or will
potentially have a material impact on the basic structure, changes in
shareholders, contingent liabilities, cash flow, profitability, core trade
secrets, core competiveness, major assets, major debts and credits, ability to
repay the debts and perform this Agreement of the Borrower or any other
transaction which in the opinion of the Lender and / or the Borrower shall
constitute the major transaction.

 

7. “Important Events” referred to in Section 8 hereof means (including but not
limited to) any event which will occur as determined or will potentially have a
material impact on the officers’ ability to perform their duties, employment and
dismissal of the employees engaged in the core business of the company, core
trade secrets, core competiveness, basic structure, change in shareholders,
contingent liabilities, survival, legitimacy on business operation, steadiness,
development, profitability, ability to repay the debts and perform this
Agreement of the company or any other event which in the opinion of the Lender
and / or the Borrower shall constitute the major event.

 

8. “Business Day” herein means any day on which the bank is open for general
business; should the date of withdrawal or repayment not fall on a Business Day
during the performance of this Agreement, the date of withdrawal or repayment
shall be the first Business Day thereafter.

 

Section 2 Credit Ceiling

 

1. The upper limit of the principal under the credit facility herein shall be
RMB (in words) Two Hundred and Thirteen Million Only. Where certain business is
dealt with by the Borrower in the currency other than RMB, the upper limit of
the principal under the credit facility shall be translated into that in RMB on
the basis of the buying exchange rate as published by the Lender on the date of
the Sub-agreement.

 



5 / 18

 

 



2. This credit ceiling may be used by dividing it into one or more credit
ceilings:

 

Name of Business Ceiling (Unit: RMB Yuan) Remark I. Short-term liquidity loan
158,000,000.00 Single credit ceiling II. Bank acceptance 55,000,000.00 Single
credit ceiling III. / / / IV. / / / V. / / / VI. / / / VII. / / / V. / / /

 

3. Should the Borrower perform the repayment obligations to the Lender in
respect of certain financing business during the validity period of credit
ceiling, the credit ceiling applied to such business shall be subject to the
automatic recovery during the validity period of credit ceiling.

 

4. The total balance of financing amount that the Borrower shall apply to the
Lender for use hereunder during the validity period of credit ceiling shall not
exceed RMB (in words) Two Hundred and Thirteen Million Yuan with the single
credit ceiling not more than RMB (in words) One Hundred and Fifty-eight Million
Yuan.

 

Section 3 Validity Period of Credit Ceiling and Adjustment thereof

 

1. The validity period of credit ceiling shall commence on Oct. 9, 2014 and end
on Sep. 28, 2015.

 

2. This Contract shall not constitute an obligation that the Lender must provide
the credit facility to the Borrower. Under any circumstance, the Lender shall be
entitled to adjust the credit ceiling, validity period thereof, etc. hereunder
at its own discretion, or even cancel, whether in whole or in part, the credit
ceiling, without prior approval from the Borrower, either in writing or in oral.
“Any circumstance” mentioned above shall include, without limitation:

 

  (1) Where the Borrower suffers from major difficulties in operation and risks;

 

  (2) Where the major equity of the Borrower changes or major contingent
liabilities appear;

 

  (3) Where the operation mechanism of the Borrower is materially changed
(including but not limited to the division, merger, termination, etc.);

 

  (4) Where the repayment credit of the Borrower declines, which endangers the
repayment hereunder;

 



6 / 18

 

 

  (5) Where the transaction environment and transaction conditions under which
certain transaction or certain kind or batch of transactions is or are carried
out by the Borrower are materially changed;

 

  (6) Where the representations and undertakings made in Section 7 hereunder by
the Borrower is no longer true and valid; and

 

  (7) Any circumstance where the credit ceiling of the Borrower is to be
changed, adjusted or cancelled as the Lender deems necessary.

 

3. In case of any temporary increase of credit ceiling due to changes in
circumstances or demand of extraordinary items, the Borrower may apply to the
Lender for a special credit ceiling, which is a kind of un-revolving credit
ceiling intended for special purpose.

 

Section 4 Repayment and Allocation of Advances and Collections under Various
Facilities

 

By granting any advances in connection with the Borrower’s utilization of the
facilities under this Agreement, the Lender shall be entitled to use the
collections under one or more facilities for repayment or allocation of the
advances under other facilities without obtaining further written consent of the
Borrower and the Guarantor.

 

Section 5 Security

 

1. The followings are security documents to be used for this Agreement and its
sub-agreements:

 

  (1) Contract No. DB0101021140014389 Mortgage Contract of Maximum Amount, under
which the mortgage is used as security and the guarantor is Xinjiang Kaiyuan
Hengji Real Estate Development Co., Ltd;

 

  (2) Contract No. DB0101021140014395 Individual Mortgage Contract of Maximum
Amount, under which the guarantee – individual guarantee is used as security and
the guarantor is ZHOU Jie;

 

  (3) Contract No. DB0101021140014394 Individual Mortgage Contract of Maximum
Amount, under which the guarantee – individual guarantee is used as security and
the guarantor is TONG Shiping;

 

  (4) Contract No. DB0101021140014390 Mortgage Contract of Maximum Amount, under
which the guarantee – individual guarantee is used as security and the guarantor
is Tianjin Binhai International Automall Co., Ltd;

 

  (5) Contract No. DB0101021140014396 Individual Mortgage Contract of Maximum
Amount, under which the guarantee – individual guarantee is used as security and
the guarantor is ZHOU Xiaoguang;

 

  (6) Contract No. DB0101021140014393 Individual Mortgage Contract of Maximum
Amount, under which the guarantee – individual guarantee is used as security and
the guarantor is CHENG Weihong.

 



7 / 18

 

 

2. The Lender is entitled to withhold its approval of the Borrower’s request for
utilization of the facilities under this Agreement and performance of the
obligations of advance under the sub-agreements of this Agreement until full
execution and completion of the security documents and procedures under this
Agreement.

 

3. Unless otherwise agreed by the Lender, the Borrower and the Guarantor, all
debts under the facilities under this Agreement shall be secured by said
guarantors (i.e. the Guarantor or the Mortgagor or the Pledgor) by providing
maximum guarantee.

 

4. The Guarantor shall warrant and undertake that the security provided under
the security documents are true, legal and of sufficient value and free from any
defects of quality and right or any disputes of other rights and ownership. The
Guarantor shall bear joint and several liabilities for any and all losses
incurred by the Lender arising out of any violation of this provision.

 

5. The Lender shall be entitled to take measures pursuant to Section 9.2 and 3
hereof if the Guarantor under this Agreement:

 

  (1) The Guarantor violates the provisions set out in the guarantee contract of
maximum amount, or the status of credit of the Guarantor becomes worsen, or
other events likely to impair the Guarantor’s ability of guarantee arise;

 

  (2) The Mortgagor violates the provisions set out in the mortgage contract of
maximum amount, or destroys the collateral willfully, or the value of the
collateral has decreased or may decrease significantly, or other events likely
to impair the Lender’s rights as mortgagee arise;

 

  (3) The Pledgor violates the provisions set out in the pledge contract of
maximum amount, or the value of the pledge has decreased or may decrease
significantly, or the rights pledged have to be realized in advance, or other
events likely to impair the Lender’s rights as pledgee arise.

 

Section 6 Lender’s Rights and Obligations

 

1. If, during the Availability Period, the aggregate balance outstanding which
the Borrower has drawn under the facilities under this Agreement does not exceed
the maximum principal limit, the Lender may review the Borrower’s requests for
utilization ostensibly, and if such requests for utilization are found to be
consistent with the conditions and requirements of the Lender upon review, the
Lender shall approve them within the approved limit. Failure by the Lender to
carry out substantive review of any of the Borrower’s requests for utilization
due to the Borrower’s causes or any other causes, or any circumstances beyond
the appearance of such request for utilization shall not justify the Borrower’s
or the Guarantor’s defense against the Lender.

 



8 / 18

 

 

2. The Lender shall be entitled to obtain the Borrower’s financial statements
and other management accounts, and the Borrower shall promptly inform the Lender
of its marketing plans, investment plans and demands for funds, provided that
the Lender keeps the Borrower’s trade secrets confidential.

 

3. For purposes of the facilities under this Agreement, the Borrower shall
provide sufficient and valid security acceptable to the Lender. In case of
cross-default by the Borrower and the Guarantor, the Lender shall be entitled to
retain their goods, articles, funds and other negotiable securities, documents
and bills under possession of the Lender, whether in or beyond their accounts,
as well as the Borrower’s certificates representing its accounts receivables
against third parties.

 

4. The Borrower shall bear any and all legal fees imposed on it in connection
with the facilities under this Agreement.

 

Section 7 Borrower’s Warranty and Representation

 

The Borrower voluntarily provides the following warranties and representations
and assumes legal liabilities for the truth thereof:

 

1. The Borrower is a legal person incorporated and validly existing under the
laws of China and has full capacity for civil conducts. The Borrower undertakes
to provide any certificates, permits, authorizations and other documents as
required by the Lender from time to time.

 

2. The Borrower has full capacity to perform all of its obligations and
liabilities under this Agreement and the liabilities for repayment of any
amounts drawn under the facilities, and shall not be relieved from performing
such liabilities for repayment by reasons of any instruction, changes to its
financial conditions or any agreements between it and another entity.

 

3. The Borrower has full powers, authorizations and legal rights to enter into
this Agreement, and has obtained and handled, and will maintain fully legal and
valid, all internal approvals and authorizations or other procedures necessary
for the entering into and performance by it of this Agreement, as well as all
approvals, registrations, authorizations, consents, permits or other procedures
necessary for the entering into and performance by it of this Agreement from any
government departments or other authorities.

 

4. The entering into by the Borrower of this Agreement is fully consistent with
the articles of association, internal decisions, and resolutions adopted by the
board of shareholders and the board of directors thereof, nor shall this
Agreement conflict with the articles of association, internal decisions, and
resolutions adopted by the board of shareholders and the board of directors
thereof or the Borrower’s policies.

 



9 / 18

 

 

5. The entering into and performance of this Agreement manifest the Borrower’s
true intention. The entering into and performance by the Borrower of this
Agreement do not violate any laws, regulations, rules or contractual obligations
binding upon the Borrower. This Agreement is legal, valid and enforceable, and
the Borrower shall immediately and unconditionally indemnify the Lender for any
and all losses arising out of any defects in the Borrower’s rights to enter into
and perform this Agreement.

 

6. All documents, financial statements and other materials provided by the
Borrower to the Lender under this Agreement are true, complete, accurate and
valid.

 

7. The Borrower agrees that the banking business under this Agreement shall be
bound by the Lender’s regulations and custom and practices, which shall be
solely interpreted by the Lender.

 

8. The Borrower may change its shareholding structure or officers only with
prior written consent of the Lender.

 

9. In case that the Borrower fails to perform its obligations pursuant to the
provisions of this Agreement and any sub-agreements, the Borrower hereby
authorizes the Lender to make corresponding deductions from any of the
Borrower’s accounts opened with the Lender.

 

10. If, anytime following execution of this Agreement, the Borrower submits
further documents regarding any transaction hereunder to the Lender for
approval, the Borrower shall ensure the truth of such further documents, and the
Lender shall only determine the apparent authenticity of any transactional
documents and shall not participate in or be informed of such transactions, nor
shall it be liable for them.

 

11. The Borrower confirms that except those circumstances disclosed to the
Lender in writing, no actual, pending or threatened actions, arbitrations or
administrative proceedings against the Borrower or its properties as may be
reasonably anticipated by the Borrower exist and that no liquidation, winding-up
or other similar procedures initiated by the Borrower or any third parties
against the Borrower exist.

 

12. The Borrower shall defend, indemnify and hold the Lender harmless from and
against any and all litigation or arbitration fees, attorney’s fees and other
costs incurred by the Lender, which arise out of any litigations or arbitrations
or other disputes between the Lender and the Borrower or any third parties
related thereto in connection with the performance by the Lender of its
obligations under this Agreement.

 

13. The Borrower must handle all clearings under this Agreement through its
settlement accounts opened with the Lender.

 



10 / 18

 

 

Section 8 Obligations of the Borrower to Disclose Important Transactions and
Events

 

1. The Borrower shall promptly disclose any and all important transactions and
events arising on the part of the Borrower to the Lender in writing.

 

2. If the Borrower is a group customer, the Borrower shall promptly disclose any
related transactions accounting for 10% of more of the Borrower’s net assets to
the Lender pursuant to relevant regulations, including but not limited to:

 

  (1) the relationship between the parties to such related transactions;

 

  (2) the subject matters and natures of such related transactions;

 

  (3) the amounts or proportions of such related transactions in the Borrower’s
net assets;

 

  (4) the pricing policies (including those transactions not involving any
amount or only with symbolic amounts).

 

3. In case of equity transfer, reorganization, consolidation, separation,
shareholding reform, joint venture, cooperation, joint operation, contracting,
lease, change to business scope and registered capital, assignment of
substantial assets, contingent liabilities by the Borrower, or other events
likely to affect or materially affect the Borrower’s ability to bear liabilities
during the term of this Agreement, the Borrower shall notify the Lender in
writing thirty calendar days in advance.

 

4. In the event that the Borrower closes down, shuts down, or is declared
bankrupt, dissolved, deprived of business license, cancelled, involved in
material economic disputes, or the financial conditions of the Borrower become
worsen, or other important events likely to affect or materially affect the
Borrower’s ability to bear liabilities arise, the Borrower shall notify the
Lender within seven calendar days from the date of occurrence thereof.

 

5. In case of important litigations or arbitrations between the Borrower and any
third parties, or other important events likely to affect or materially affect
the Borrower’s ability to bear liabilities, the Borrower shall notify the Lender
in writing within seven calendar days from the date of receipt of relevant
notice.

 

6. The Borrower warrants that it shall not harm the Lender’s claims by using
legal disputes (including underlying trade contract disputes) between the
Borrower and any third parties.

 

Section 9 Events of Default and Liabilities for Breach

 

1. Upon effectiveness of this Agreement, the Borrower and the Lender shall
perform their respective obligations under this Agreement, and either of them
which fails to perform such obligations in whole or part shall be held liable
for such non-performance.

 



11 / 18

 

 

2. In case of any of the following circumstances, the Lender shall be entitled
to suspend utilization by the Borrower of any facilities not drawn on under this
Agreement and demand the Borrower to immediately pay all advances, accrued
interest and other fees under the facilities hereunder, and the date when the
Lender demands advance repayment by the Borrower shall be the date of
acceleration of the debts under this Agreement:

 

  (1) where any certificates and documents provided by the Borrower to the
Lender, or any of the warranties and representations set out in Section 7 hereof
are found to be untrue, inaccurate, incomplete or misleading;

 

  (2) where the status of credit of the Borrower becomes worsen, which
significantly impairs the Borrower’s ability to pay its debts (including
contingent liabilities);

 

  (3) where the Borrower or its affiliates and the Guarantor or its affiliates
commits cross-default as set out in Section 10 hereof;

 

  (4) where the Borrower violates any obligations set out in any sub-agreements
under this Agreement;

 

  (5) where the Borrower fails to timely pay the principal, interest and fees of
any of the facilities under this Agreement;

 

  (6) where the Borrower ceases to pay its debts, or is unable to or states its
inability to pay any debts due and payable;

 

  (7) where the Borrower closes down, shuts down, or is declared bankrupt,
dissolved, deprived of business license, cancelled, involved in material
economic disputes, or the financial conditions of the Borrower become worsen;

 

  (8) where the Borrower incurs other events which have endangered or impaired
or may endanger or impair the rights and interests of the Lender.

 

3. In case of any breach by the Borrower, the Lender shall be entitled to take
one or more of the following measures:

 

  (1) To suspend or reduce the approved credit limits until full cancellation
thereof;

 

  (2) To declare that the Borrower’s debts under the facilities hereunder should
become due in whole or part;

 

  (3) To terminate this Agreement and demand the Borrower to repay the principal
and interest, whether due or undue, as well as to pay or indemnify for relevant
fees;

 

  (4) In case of overdue loan, to demand the Borrower to pay default interest on
such overdue loan;

 

  (5) In case of diversion of loan, to demand the Borrower to pay interest
accrued on such diversion;

 

  (6) To demand the Borrower to indemnify for all losses;

 



12 / 18

 

 

  (7) To demand the Borrower and the Guarantor to bear joint and several
liabilities for repayment of the debts under this Agreement.

 

Section 10 Cross Default

 

The Borrower shall be deemed to have breached this Agreement if the Borrower or
its affiliates and the Guarantor or its affiliates incur any of the following
circumstances, and the Lender shall be entitled to recover the facilities as
agreed in this Agreement or any sub-agreements hereunder and hold the Borrower
liable for such breach pursuant to the provisions hereof or thereof:

 

(1) where any loans, facilities or debts have incurred or may incur breaches or
have been accelerated;

 

(2) where any security or similar obligations are not performed or likely to be
not performed;

 

(3) where any legal documents or contracts concerning any security and other
similar obligations are not performed, or are violated, or are likely to be not
performed, or be violated;

 

(4) where any of said entities is unable or may be unable to pay any debts or
loans / facilities due and payable;

 

(5) where any of said entities has been or may be declared bankrupt pursuant to
the legal procedures;

 

(6) where other circumstances which may impair the safety of the facilities
under this Agreement arise.

 

Section 11 Continuous Obligations

 

All obligations of the Borrower under this Agreement shall be continuous and
completely and equally bind upon the Borrower’s successor, agent, receiver,
assignee and other entities arising out of consolidation, reorganization or name
change by the Borrower.

 

Section 12 Acceleration of Principal, Interest and Fees

 

The Borrower and the Guarantor agree that all other obligations which the
Borrower undertakes to the Lender, including all principal, whether due or
undue, advanced by the Lender, interest (including default and compound
interest) and fees, may be accelerated in the Lender’s sole discretion should
the Borrower violate any warranty or representation set out in Section 7 hereof
or fail to perform any of its obligations under this Agreement.

 

Section 13 Preferred Right of Subrogation

 

The Borrower hereby states that the Lender shall have preferred right of
subrogation to any and all claims, accounts receivable and other property rights
which the Borrower may have against any third parties should the Borrower commit
breaches, or fail to and be unable to pay any advances by the Lender which are
due and payable, including principal, interest and fees.

 



13 / 18

 

 

Section 14 Offset

 



1. In the event that the Borrower or the Guarantor fails to perform any debts
due, or any violation by the Borrower or the Guarantor of this Agreement or any
sub-agreement results in acceleration of any debts, the Lender shall be entitled
to directly make deductions from any accounts of the Borrower to pay such debts.
If the currency of any of the Borrower’s accounts to be deducted is different
from the currency in which the Principal Debts are denominated, then such
deductions shall be converted pursuant to the buying rate published by the
Lender on the day of deduction.

 

2. In no event shall the claims which the Lender may have against the Borrower
under this Agreement be set off against the right of offset of the Borrower or
any third party, whether related or non-related, against the Lender for any
reasons or on any grounds.

 

3. The Lender’s rights against the Borrower and the Guarantor under this
Agreement or other transaction documents shall not be set off against the right
of offset of the Borrower, the Guarantor or any third party against the Lender.

 

Section 15 Governing Law, Jurisdiction and Dispute Resolution

 

1. The execution, effectiveness, performance, termination, interpretation and
dispute resolution of this Agreement shall be governed by the laws of China.

 

2. Any and all disputes arising out of this Agreement shall be settled through
negotiation; in case that no such settlement is reached, the dispute concerned
may be settled in any of the following ways:

 

  ☒ To file a lawsuit to the people’s court in the place of the creditor;

 

  ☐ Any and all disputes arising out of or in connection with this Agreement
shall be settled through negotiation; in case that no such settlement is
reached, the dispute shall be submitted to   /  (the Arbitration Agency) for
arbitration in accordance with the arbitration rules thereof as in effect then;

 

  ☐ Other ways:   /

 

3. During the lawsuit or arbitration, the terms of this Agreement not disputed
shall continue in full force and effect.

 

Section 16 Documents, Correspondences and Notices

 

1. Any notices or correspondences required by this Agreement shall be in writing
and be sent to the address, phone number, fax number or other contact details of
the addressee as set out first above.

 



14 / 18

 

 

2. In case of change to any of said contact details, the changing party shall
without any delay inform the other party in any convenient ways. The changing
party shall be solely liable for all consequences arising out of delivery by the
other party of any notices or other documents to the former contact details
should the changing party fail to inform the other party of such change.

 

3. Any notices shall be deemed to have been served if sent to said address of
the addressee as follows:

 

  (1) if sent by letter, the delivery date specified in the return receipt;

 

  (2) if sent by telex, the date of confirmation by the addressee;

 

  (3) if delivered in person, the delivery date.

 

4. It is agreed that no notice or communication, correspondence sent by a party
shall be made effective unless they are affixed with the common seal, office
seal, financial seal, contract seal, transceiving seal and the Lender’s seal for
loan business of such party. All notices from the Lender shall be to the
attention of the directors or above and any other officers of the Borrower.

 

Section 17 Effect and Modification of Agreement and Miscellaneous

 

1. This Agreement shall be made effective as of the date when the parties hereto
sign and stamp on it. This Agreement shall continue until full performance and
discharge of the debts due by the Borrower hereunder.

 

2. No modification or supplement to this Agreement shall be made effective
unless the same is made in writing and signed and affixed with common seal by
their legal representatives / principal officers or authorized representatives
of the parties hereto.

 

3. Granting by the Lender of any tolerance or grace to the Borrower, or delay by
the Lender in exercising any remedy or right available to it under this
Agreement, during the term of this Agreement shall not impair, affect or limit
all other remedies and rights available to the Lender pursuant to both the laws
and this Agreement. Furthermore, such granting or delay shall not be deemed as
waiver by the Lender thereof nor shall they affect any of the Borrower’s
obligations under this Agreement.

 

4. All sub-agreements and annexes attached hereto shall form integral part of
this Agreement and have the same legal force as the main body of this Agreement.
Various transaction documents under this Agreement shall be sub-agreements
hereunder and have the same legal force as this Agreement.

 

5. Each party shall keep all trade secrets and personal information obtained
from the other party in connection with the execution and performance of this
Agreement confidential, unless otherwise provided by the laws.

 

6. The original of this Agreement is made in six counterparts with the same
legal force, of which the Lender and the Borrower shall each hold one copy and
another copy shall be preserved as record.

 



15 / 18

 

 

Section 18 Notarization and Enforcement

 

1. If requested by the Lender, this Agreement shall be notarized by a public
notary office in China.

 

2. The Borrower agrees that the Lender may appoint a public notary office to
issue an enforceable notarial deed for this Agreement and that the Lender may
request for enforcement by the people’s court with competent jurisdiction by
virtue of this notarial deed should the Borrower fail to pay off its debts
within the tenor set out in the master agreement.

 

Section 19 Supplementary Provisions

 

Tianjin Zhonghe Automobile Sales Co., Ltd shall not distribute any profits
during the Availability Period, or Tianjin Binhai Rural Commercial Bank
Corporation shall suspend utilization by Tianjin Zhonghe Automobile Sales Co.,
Ltd of the facilities under the Primary Credit Facility Agreement. Furthermore,
the following guarantee measures shall be added to Section 5 hereof: The
following contracts shall be used as further security for this Agreement and its
sub-agreements: (7) Contract No. DB0101021140014388 Mortgage Contract of Maximum
Amount, under which the mortgage shall be used as security and the guarantor is
CaliStar (Xinjiang) Automobile Sales Co., Ltd; (8) Contract No.
DB010102114001439 Guarantee Contract of Maximum Amount, under which individual
guarantee shall be used as security and the guarantor is Tianjin Binhai Shisheng
Trading Group Co., Ltd; and (9) Contract No. DB0101021140014392 Guarantee
Contract of Maximum Amount, under which individual guarantee shall be used as
security and the guarantor is CHENG Jun.

 

(Intentionally Left Blank Below)

 



16 / 18

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



17 / 18

 

 

Agreement Number: HT0101010140018756

 

(Signature Page)



   [imgex10iii_002.jpg]

The Lender (Signature and Seal):

The Borrower (Signature and Seal):

 [imgex10iii_003.jpg]  [imgex10iii_004.jpg]     Legal Representative Legal
Representative    

Or Authorized Agent

 

(Signature and Seal):

Or Authorized Agent

 

(Signature and Seal):

    SHI Cuncheng (signed and sealed) CHENG Weihong (signed and sealed)

  

Signed on: October 9, 2014

 

Signed in: Head Office of Tianjin Binhai Rural Commercial Bank

 

 

18 / 18



 

 

